Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
Information Disclosure Statement
Receipt of Information Disclosure Statements filed September 20, 2021 and November 30, 2021 is acknowledged. 

Response to Declaration
The Declaration under 37 CFR 1.132 filed September 20, 2021 is sufficient to overcome the rejection of claims 1, 3, 7, 8, 10, 13, 14, 15, 16, and 20-26 based upon 35 U.S.C. 103(a) as being unpatentable over Taranta et al. (WO 2013/087417, Taranta et al. ‘417) in view of Taranta et al. (WO 2013/127790, Taranta et al. ‘790) and Takabe et al. (WO 2014/133178). The data provided in the Declaration filed September 20, 2021 is convincing that granular compositions comprising a) a mixture of alpha-cypermethrin and dinotefuran; b) a nonionic amphiphilic polyalkoxylate; c) a solid water-soluble anionic dispersant; d) a sugar; e) a polyvinylpyrrolidone; f) a stabilizer; g) a defoamer; and h) a solid anionic wetting agent, within the weight ranges claimed, when suspended . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine Winter on December 16, 2021 and December 20, 2021.
The application has been amended as follows: 
In the Claims:
Cancel claims 2, 4, 12, and 19.

Rewrite Claim 1 as indicated below.
Claim 1. (Currently Amended) A granular composition comprising:

20 to 40 wt.% of a mixture of pesticides comprising alpha-cypermethrin and dinotefuran;

0.1 to 10 wt.% of a nonionic amphiphilic polyalkoxylate comprising a triblock polymer of A-B-A type comprising a polyethoxylated type A block and a poly-(C3-C5)-alkoxylate type B block;

20 to 50 wt.% of a solid water-soluble anionic dispersant, wherein the dispersant comprises sulfonated and/or sulfated aryl-formaldehyde condensation products or mixtures thereof;

5 to 35 wt.% of a sugar selected from the group consisting of lactose, saccharose, maltose, and mixtures thereof;  

0.5 to 4 wt.% of a polyvinylpyrrolidone;

a stabilizer;

a defoamer; and 

0.1 to 5 wt.% of a solid anionic wetting agent selected from the group consisting of alkanesulfonate, alpha-olefin sulfonate, alkyl sulfate, alkali, alkaline earth or ammonium salt of alkyl sulfate, and mixtures thereof; and

wherein the granular composition comprises less than 2 wt. % of organic solvent.


Claim 3, line 1, delete “2”, and insert - - -1- - -.


Rewrite Claim 14 as indicated below.

Claim 14. (Currently Amended) A method for the preparation of a granular composition, wherein the composition comprises: 
a)  20 to 40 wt. % of a mixture of pesticides comprising alpha-cypermethrin and dinotefuran;
b) 0.1 wt.% to 10 wt.% of a nonionic amphiphilic polyalkoxylate comprising a triblock polymer of A-B-A type comprising a polyethoxylated type A block and a poly-(C3-C5)-alkoxylate type B block;
c) 20 wt. % to 50 wt. % of a solid water-soluble anionic dispersant, wherein the dispersant comprises sulfonated and/or sulfated aryl-formaldehyde condensation products or mixtures thereof;
d) 5 wt. % to 35 wt. % of a sugar selected from the group consisting of lactose, saccharose, maltose, and mixtures thereof;  
e) 0.5 to 4 wt. % of a polyvinylpyrrolidone;

g) a defoamer; and 
h) 0.1 to 5 wt.% of a solid anionic wetting agent selected from the group consisting of alkanesulfonate, alpha-olefin sulfonate, alkyl sulfate, alkali, alkaline earth or ammonium salt of alkyl sulfate, and mixtures thereof; and

comprising the steps of:
providing an aqueous suspension comprising the pesticide, the polyalkoxylate, the dispersant, the sugar, the wetting agent and the antifoaming agent; 
drying the aqueous suspension; and 
granulating the aqueous suspension or the dried aqueous suspension
and
wherein the polyvinylpyrrolidone is added in step (i) and/or step (iii). 

Rewrite Claim 16 as indicated below.
Claim 16 (Currently Amended) A method for controlling undesired attack by insects or mites, where the composition as defined in claim 1 is allowed to act on the insects or mites, and/or their habitat or the plants to be protected from the insects or mites.

Rewrite Claim 21 as indicated below.
Claim 21 (Currently Amended) The composition according to claim 1, wherein the nonionic amphiphilic polyalkoxylate is present from 2 wt.%  to 7 wt.%, the dispersant is present from 30 wt.% to 50 wt.%, the sugar is present from 15 wt.% to35 wt.% and the anionic wetting agent is present from 0.7 wt.% to 3.5 wt.%.

Rewrite Claim 22 as indicated below.
Claim 22 (Currently Amended) The composition according to claim 1, wherein the nonionic amphiphilic polyalkoxylate is present from 2 wt.%  to 7 wt.%, the poly-(C3-C5)-alkoxylate type B block comprises a polypropoxylate; the dispersant is present from 30 wt.% to 50 wt.% and comprises a mixture of phenolsulfonic acid-formaldehyde-polycondensate, sodium salt and naphthalenesulfonic acid-formaldehyde-polycondensate, sodium salt;  the sugar is lactose and is present from 15 wt.% to 35 wt.%;  and the anionic wetting agent is dodecyl sulfate and is present from 0.7 wt.% to 3.5 wt.%.

Rewrite Claim 23 as indicated below.
Claim 23 (Currently Amended) The composition according to claim 1, wherein the nonionic amphiphilic polyalkoxylate is present from 2 wt.%  to 7 wt.%, the poly-(C3-C5)-alkoxylate type B block comprises a polypropoxylate; the dispersant is present from 30 wt.% to 50 wt.% and comprises a mixture of phenolsulfonic acid-formaldehyde-polycondensate, sodium salt and naphthalenesulfonic acid-formaldehyde-polycondensate, sodium salt;  the sugar is lactose and is present from 15 wt.% to 35 wt.%;  the stabilizer comprises an aliphatic carboxylic acid; the defoamer comprises silicone; and the anionic wetting agent is dodecyl sulfate and is present from 0.7 wt.% to 3.5 wt.%.

Rewrite Claim 24 as indicated below.
Claim 24 (Currently Amended) The method according to claim 14, wherein the nonionic amphiphilic polyalkoxylate is present from 2 wt. % to 7 wt. %, the dispersant is present from 30 wt. % to 50 wt. %, the sugar is present from 15 wt. % to35 wt. % and the anionic wetting agent is present from 0.7 wt. % to 3.5 wt. % and wherein the anionic wetting agent is added in step (i).

Rewrite Claim 25 as indicated below.
Claim 25 (Currently Amended) The method according to claim 14, wherein the nonionic amphiphilic polyalkoxylate is present from 2 wt.%  to 7 wt.%, the poly-(C3-C5)-alkoxylate type B block comprises a polypropoxylate; the dispersant is present from 30 wt.% to 50 wt.% and comprises a mixture of phenolsulfonic acid-formaldehyde-polycondensate, sodium salt and naphthalenesulfonic acid-formaldehyde-polycondensate, sodium salt;  the sugar is lactose and is present from 15 wt.% to 35 wt.%;  and the anionic wetting agent is dodecyl sulfate and is present from 0.7 wt.% to 3.5 wt.% and wherein the anionic wetting agent is added in step (i).

Rewrite Claim 26 as indicated below.
Claim 26 (Currently Amended) The method according to claim 14, wherein the nonionic amphiphilic polyalkoxylate is present from 2 wt.%  to 7 wt.%, the poly-(C3-C5)-alkoxylate type B block comprises a polypropoxylate; the dispersant is present from 30 wt.% to 50 wt.% and comprises a mixture of phenolsulfonic acid-formaldehyde-polycondensate, sodium salt and naphthalenesulfonic acid-formaldehyde-polycondensate, sodium salt;  the sugar is lactose and is present from 15 wt.% to 35 wt.%;  the stabilizer comprises an aliphatic carboxylic acid; the defoamer comprises silicone; and the anionic wetting agent is dodecyl sulfate and is present from 0.7 wt.% to 3.5 wt.% and wherein the anionic wetting agent is added in step (i) and the polyvinylpyrrolidone is added in step (iii).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The secondary considerations presented in the 132 Declaration filed September 20, 2021 is convincing that no agglomeration was noted in the granular composition comprising a) a mixture of alpha-cypermethrin and dinotefuran; b) a nonionic amphiphilic polyalkoxylate; c) a solid water-soluble anionic dispersant; d) a sugar; e) a polyvinylpyrrolidone; f) a stabilizer; g) a defoamer; and h) a solid anionic wetting agent, as currently claimed, when suspended in standard hard water. The comparative granular compositions that do not contain polyvinylpyrrolidone or a different carrier have a strong tendency to agglomerate and form large particles. One of ordinary skill in the art would not have expected a difference in the properties of the granules, no agglomeration vs a strong tendency to agglomerate. For these reasons, the claims, as currently amended, are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
1
2
3
3
7
4
8
5
10
6
13
7
21
8
22
9
23
10
14
11
15
12
20
13
24
14
25
15
26
16
16


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/JOHN PAK/Primary Examiner, Art Unit 1699